UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:0-52415 TITANIUM GROUP LIMITED (Exact name of registrant as specified in its charter) British Virgin Islands Not applicable (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 2101, 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (852) 3679 3110 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.[]Yes[X]No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.[]Yes[X]No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[]Yes[]No (not required) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [X]Yes[]No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$16,571 as of June 30, 2010 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:51,644,399 as of March 31, 2011 Documents incorporated by reference:None 2 PART I ITEM 1.BUSINESS Business Development We were incorporated on May 17, 2004 as an international business company pursuant to the International Business Companies Act of the British Virgin Islands (“BVI”) and subsequently registered under the BVI Business Companies Act (“BVIBC Act”) on January 1, 2007 when the IBC Act was repealed and replaced with the BVIBC Act.On June 22, 2005, we acquired all of the entire issued share capital of Titanium Technology Limited, a company incorporated in Hong Kong on February 14, 2001 with limited liability (“Titanium Technology”).On September 20, 2002, Titanium Technology and EAE Productions (HK) Limited, a company incorporated in Hong Kong on October 8, 1997, established Titanium Technology (Shenzhen) Co., Ltd., a wholly foreign owned enterprise in China, to conduct research and development operations.Beginning in the third quarter of 2004, it began to conduct business operations in China.EAE Productions (HK) Limited owns 8% of Titanium Technology (Shenzhen) Co., Ltd. and is owned by persons who indirectly are shareholders. Titanium Technology engaged in developing products utilizing biometrics technologies, licensing of technologies, professional services, and project contracting.Based in Hong Kong with a research and development center in Shenzhen, China, Titanium Technology developed and sold Automatic Face Recognition Systems, or AFRS, and other biometric and security solutions to governments, law enforcement agencies, gaming companies, and other organizations in China and other parts of Asia. We raised net proceeds of US$517,425 (HK$4,035,915) through a private placement of securities during the third quarter of 2005.These proceeds were used to provide the funds necessary to become a publicly-held company in the United States.Our common stock commenced trading on the OTC Bulletin Board in July 2006 under the symbol “TTNUF.”Funds were used for legal, accounting, and corporate consulting services and working capital.We believed that by becoming a publicly-held company, we would be able to enhance the visibility of our products and services and our ability to obtain additional financing in the future. We obtained financing resulting in net proceeds of US$1,225,000 (HK$9,555,000) in April 2007. These proceeds were used for working capital and for the further development of our proprietary technology. We found that the amount of financing received in 2007 was not sufficient to allow us to pursue larger, more profitable contracts.This forced us to bid for smaller, less profitable projects during 2007, 2008 and 2009.When coupled with the worldwide economic downturn that began in 2008 and continued into 2009, our operations were severely affected.In late 2009, we decided to completely reassess our method of operations and the way in which we market our products.Accordingly, we laid off most of our staff and moved to smaller office space.We did not generate any revenues in 2010. In 2010, we decided to seek another business and negotiated with the holders of our convertible debentures that matured in April 2010, resulting in a Memorandum of Understanding (“MOU”) dated September 1, 2010 and amended on November 18, 2010 and March 18, 2011.Under the terms of the MOU, we have agreed to effect a 1-for-10 consolidation of our issued and outstanding shares of common stock.The holders of our convertible debentures in the aggregate principal amount of US$1,400,000 (HK$10,920,000) have agreed to accept a total of 3,500,000 post-consolidation common shares and full and complete payment of the debentures and all accrued and unpaid interest thereon.Zili Industrial Co., Limited, an entity owned and/or controlled by Mr. Xu Zhigang, has agreed to purchase 38,700,000 post-consolidation common shares and deposit the purchase price of US$387,000 into escrow.Huabao Asia Limited, an entity owned and controlled by Mr. Chen Tianju, has agreed that it would transfer ownership 3 of Shenzhen Kanglv Technology Ltd. (“Shenzhen Kanglv”) to us, in exchange for 52,635,560 post-consolidation common shares.Closing of the MOU is to occur upon completion of all of the items described above. In September 2010, we formed Kanglv Technology (Hong Kong) Limited (“Kanglv”)as our wholly-owned subsidiary to hold the capital stock of Shenzhen Kanglv.Shenzhen Kanglv was a domestic limited liability company registered in Shenzhen City, PRC.Shenzhen Kanglv would have to be acquired by changing Shenzhen Kanglv from a domestic entity into a Wholly-Owned Foreign Enterprise (“WOFE”) by the Shenzhen local government.In January 2011, approval was granted by the PRC local government and Shenzhen Kanglv became a WOFE wholly-owned by Kanglv.Accordingly, to date, Zili Industrial Ltd. has deposited the purchase price of US$387,000 into escrow and Huabao Asia Ltd. has transferred ownership of Shenzhen Kanglvto us.A current report on Form 8-K will be filed, should closing occur, that will include the audited financial statements of Shenzhen Kanglv. Customers For the year ended December 31, 2009, one customer accounted for 32.5% of our revenue:Hong Kong Housing Authority. Intellectual Property Patents.Titanium Technology was issued patent number HK1053239 for “Apparatus and Method for Recognizing Images” in September 2002.The patent expired September 10, 2010. In 2007, we were issued two patents in China, namely “Apparatus for automatic positioning face recognition, China Patent No.: ZL200620056518.8” and “Apparatus for biometric media processing, China Patent No.: ZL200620017342.5”. They will expire on June 26, 2017 and July 24, 2017. respectively. Trademark and Trade Name.Titanium Technology has the following registered trademarks for “ProAccess FaceOK”: · United States – Serial No. 78/414377 · Hong Kong – Trade Mark No. 300053478 · China – Serial No. ZC3732931SL Competition The competition for other businesses is intense. With respect to the biometrics industry, we believe that Titanium Technology has a major competitor, L-1 Identity Solutions, Inc., from the United States. L-1 Identity Solutions is the product of a merger of Identix Incorporated and Viisage Technology, Inc. We intend to compete by utilizing the following strategies: 1. looking for new project for the company; 2. gain more share from the market before the big competitors step; and 3. seek potential partnerships and strategic alliances. 4 Employees As of December 31, 2010, we employed a total of two persons, both of which were full-time.None of our employees is covered by a collective bargaining agreement. ITEM 1A.RISK FACTORS Not required for smaller reporting companies. ITEM 1B.UNRESOLVED STAFF COMMENTS Not required for smaller reporting companies. ITEM 2.PROPERTIES Our principal offices are located at Suite 2101, 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong. ITEM 3.LEGAL PROCEEDINGS In July 2010, Hong Kong Communications Company Limited initiated proceedings in High Court of the Hong Kong SAR to wind up Titanium Technology.ELM Computer Technologies Limited, a creditor of Titanium Technology, has made a claim for a sum of US$292,393 (HK$2,280,666) and has applied to substitute as the petitioner in this action.Its application is to be heard on April 8, 2011. In August 2010, ELM Computer Technologies Limited initiated proceedings in High Court of the Hong Kong SAR against Titanium Technology for wrongful repudiation of a subcontractor agreement and default in a maintenance service agreement, claiming damages of US$407,983 (HK$3,182,266).Titanium Technology has applied for a stay of all further proceedings in this action.The application is due to be head on May 11, 2011. ITEM 4.(Removed and Reserved) 5 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Shares of our common stock are quoted on the OTC Markets - OTCQB under the symbol “TTNUF.”In addition, our shares were quoted on the OTC Bulletin Board from July 10, 2006 to February 22, 2011. The following table sets forth the range of high and low bid quotations for our common stock for each fiscal quarter for the fiscal years ended December 31, 2009 and 2010.These quotations reflect inter-dealer prices quoted on the OTC Bulletin Board and OTCQB without retail mark-up, markdown, or commissions and may not necessarily represent actual transactions. High Bid Low Bid First Quarter Second Quarter Third Quarter Fourth Quarter First Quarter Second Quarter Third Quarter Fourth Quarter As of December 31, 2010, there were 38 holders of record of our common stock and as of that date, the closing bid price of our common stock was $0.0012. We have never paid cash dividends on our common stock.We currently intend to retain earnings, if any, for use in our business and do not anticipate paying any cash dividends in the foreseeable future.Any future declaration and payment of dividends will be subject to the discretion of our Board of Directors, will be subject to applicable law and will depend upon our results of operations, earnings, financial condition, contractual limitations, cash requirements, future prospects and other factors deemed relevant by our Board of Directors. Sales of Unregistered Securities None. 6 ITEM 6.SELECTED FINANCIAL DATA As stated in United States dollars: INCOME STATEMENT DATA: Year Ended December 31, (US$) (US$) (US$) (US$) (US$) Revenues $
